Citation Nr: 0113920	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-19 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
allergic rhinitis.  

2.  Service connection for sinusitis secondary to service-
connected status-post fracture, nasal bone.  



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  



INTRODUCTION

The veteran served on active duty from July 1978 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  In December 1999, the RO denied the veteran's 
claim seeking service connection for sinusitis secondary to 
service-connected status-post fracture, nasal bone.  In 
February 2000, the RO denied the veteran's claim that new and 
material evidence has been presented to reopen a claim of 
entitlement to service connection for allergic rhinitis.  The 
veteran has appealed both denials.  

The veteran's claim for service connection for sinusitis 
secondary to service-connected status-post fracture, nasal 
bone is the subject of the REMAND portion of this decision.  


FINDINGS OF FACT

1.  In December 1987, the Board denied a claim for service 
connection for allergic rhinitis.  

2.  The evidence received since the Board's December 1987 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The Board's December 1987 decision, which denied service 
connection for allergic rhinitis, was final.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  

2.  New and material evidence has not been received since the 
Board's December 1987 decision, and the claim for allergic 
rhinitis is not reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The appellant was 
notified in the rating decision that the evidence did not 
show that he had met the relevant criteria to reopen a claim 
for allergic rhinitis.  That is the key issue in this case, 
and the rating decision, as well as the July 2000 statement 
of the case (SOC), and the September 2000 supplemental 
statement of the case, (SSOC) informed the appellant of the 
applicable regulations.  Specifically, the veteran was 
notified of the provisions at 38 C.F.R. § 3.156.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes the 
discussions in the rating decision, SOC and SSOC have 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The appellant has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  The RO has 
previously requested all relevant treatment records 
identified by the appellant.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

In November 1986, the RO denied a claim for service 
connection for "allergy."  The veteran appealed, and in 
December 1987, the Board denied the claim, which it 
recharacterized as a claim for allergic rhinitis.  The 
Board's December 1987 decision was final.  See 38 U.S.C.A. 
§ 7104(b).  

Although the Board's December 1987 decision, which denied 
service connection for allergic rhinitis, was final, 
applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In this case, in October 1999, the veteran filed a claim for 
allergic rhinitis.  In February 2000, the RO denied the claim 
after it determined that no new and material evidence had 
been submitted to reopen a claim for allergic rhinitis.  The 
veteran has appealed.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The Board must determine if new and material evidence has 
been submitted since the Board's December 1987 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

The evidence of record at the time of the Board's December 
1987 decision included service medical records, a July 1987 
VA examination report and written statements from the 
veteran.  The veteran's service medical records did not 
contain complaints, treatment or a diagnosis involving 
allergic rhinitis, or allergies.  The July 1987 VA 
examination report contained a diagnosis of allergic 
rhinitis.  Based on this evidence, the Board denied the claim 
in December 1987 after it determined that there was no 
evidence showing that the veteran had allergic rhinitis 
during service.  

Evidence submitted since the Board's December 1987 decision 
includes VA outpatient treatment and examination reports, and 
reports from two private health care providers, Paul C. Horn, 
M.D., and Frederick M. Schaffer, M.D., collectively dated 
between 1988 and 2000.  The VA outpatient treatment reports 
show that the veteran was treated for allergies and sinusitis 
on one occasion each, between 1996 and 1997.  Reports from 
Dr. Horn show treatment between April and May of 1999 for 
complaints that included nasal congestion, sneezing, 
headaches and cough.  
Reports from Dr. Shaffer, to include an August 2000 letter, 
show that he has been treating the veteran for allergic 
rhinitis, recurrent sinusitis and asthma since April 1999, 
and that he thought that disability "should be considered" 
due to these conditions.  The impressions included persistent 
allergic rhinitis.  

The Board finds that new and material evidence has not been 
presented to reopen the claim of entitlement to service 
connection for allergic rhinitis.  Although the submitted 
evidence was not of record at the time of the Board's (final) 
December 1987 decision, and is new, this evidence is not 
material.  Specifically, at the time of the Board's December 
1987 decision, the claims file did not contain evidence 
showing that the veteran had allergic rhinitis during 
service, nor did it contain competent medical evidence of a 
nexus between the veteran's allergic rhinitis and his 
service.  None of the submitted evidence pertains to the 
evidentiary defects which were the basis for the denial of 
the veteran's claim in December 1987.  In this regard, at the 
time of the Board's December 1987 decision, there was 
evidence of allergic rhinitis, and the submitted evidence 
merely shows sporadic treatment for this condition beginning 
in 1996, many years after separation from service.  The Board 
further finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.  

The only other pertinent evidence received since the Board's 
December 1987 denial of the claim consists of written 
testimony from the veteran.  A review of the veteran's 
statements shows that it is essentially argued that he 
developed allergic rhinitis as a result of his service.  
However, his assertions are within the scope of arguments 
which were of record at the time of the Board's December 1987 
decision.  In addition, laypersons are not competent to give 
a medical opinion as to causation.  Therefore, these 
statements are not new and material evidence, see Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999), and are 
insufficient to reopen 

the claim.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
Moray v. Brown, 5 Vet. App. 211 (1993).  

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

Service connection for allergic rhinitis is denied.  


REMAND

A review of the RO's decision denying service connection for 
sinusitis secondary to service-connected status-post 
fracture, nasal bone, to include the most recent supplemental 
statement of the case, dated in September 2000, shows that 
the RO denied the claim as not well grounded.  However, 
during the course of the appeal, legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  

In this case, the veteran has yet to be informed of the 
recent legislative changes as set forth in the Veterans 
Claims Assistance Act, and the RO has yet to apply these 
changes to the veteran's claim of entitlement to service 
connection for sinusitis secondary to service-connected 
status-post fracture, nasal bone.  Under the circumstances, 
the Board has determined that it cannot issue a decision on 
the veteran's claim without prejudicing his right to due 
process under law.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  The Board therefore concludes that due process 
considerations mandate that the RO must consider the 
veteran's claim under 

the recent legislative changes contained in the Veterans 
Claims Assistance Act in the first instance.  See also Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1991).  

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for his sinusitis since August 
2000 (i.e., which are not currently 
associated with the 
claims file).  The RO should then attempt 
to obtain all identified records of 
treatment after securing any necessary 
releases.  

2.  The RO should review the veteran's 
claim de novo  and determine whether the 
benefit sought can be granted.  In 
readjudicating the claim, the RO should 
specifically consider the recent 
legislative changes as contained in the 
Veterans Claims Assistance Act of 2000, 
and the RO should ensure that its efforts 
conform to all relevant provisions of the 
Act.  The veteran should then be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.   See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



